



Exhibit 10.199


SEVENTH AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES


(As Amended and Restated effective December 31, 2014)


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan to change the basis for making
certain actuarial computations under the Plan.
  
NOW, THEREFORE, effective as of December 31, 2019, the Company hereby amends the
Plan as follows:


1.
Section 7.8(c) of the Plan is amended and restated in its entirety to read as
follows:



(c)
The actuarial equivalent present value of a retirement benefit, deferred vested
pension or survivor benefit shall be calculated and paid on the basis of the
“applicable mortality table”, as defined in Section 417(e)(3)(B) of the Code,
and the “applicable interest rate”, as defined in Section 417(e)(3)(C) of the
Code, for the fourth calendar month preceding the first day of the Plan Year in
which the distribution is payable; provided, however, that actuarial equivalent
present value determinations under this Section 7.8 for the period beginning
December 31, 2019 and ending December 30, 2020 shall be calculated and paid on
the basis of the “applicable mortality table”, as defined in Section
417(e)(3)(B) of the Code, and the “applicable interest rate”, as defined in
Section 417(e)(3)(C) of the Code for the second calendar month preceding the
month in which the distribution is payable if such determination results in a
larger present value and, provided further, that in the event the Alternative
Present Value (as hereinafter defined) of the applicable benefit is a larger
amount, such larger amount shall be paid (provided such Alternative Present
Value calculation does not exceed $5,000). For purposes of this Section 7.8, the
“Alternative Present Value” of a retirement benefit, deferred vested pension or
survivor benefit shall be based on the Accrued Pension earned by the Participant
at the earlier of his termination of employment, or December 30, 1995,
determined by using the UP-1984 mortality table (reflecting a one-year setback
for Participants and a two-year setback for Beneficiaries) and a 6% interest
rate.








--------------------------------------------------------------------------------






2.
Section 11.6 of the Plan is amended and restated in its entirety to read as
follows:



11.6    Actuarial Equivalence


(a)
For periods before December 31, 2019, any determination of actuarial equivalence
required by the provisions of this Plan, when not otherwise specified in the
Plan, shall be made on the basis of the mortality table referenced in IRS
Revenue Ruling 2001-62, (GAR ’94) with an annual interest rate of 6%.



(b)
For periods on and after December 31, 2019, any determination of actuarial
equivalence required by the provisions of this Plan, when not otherwise
specified in the Plan, shall be made on the basis of the “applicable mortality
table” for such period, as defined in Section 417(e)(3)(B) of the Code and the
“applicable interest rate”, as defined in Section 417(e)(3)(C) of the Code, for
the fourth calendar month preceding the first day of the Plan Year for which the
determination is being made; provided, however, that with respect to any Plan
benefit payable on or after December 31, 2019 to a Participant in the Plan on
December 30, 2019, the application of this subsection (b) shall not result in
the payment of a Plan benefit that is less favorable to the Participant than the
benefit determined as of the same determination date, using the factors
identified in subsection (a) above.

    


* * * * * * *
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
23rd day of December, 2019.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ Maureen Krowicki
 
By: /s/ Brian W.
Bolash                                                                               
 
 
 
 
 
Title: Senior Vice President                      
 
 
 
 
 
 
 
 
 
 
 
 





2